        Case 1:19-cv-01695-JDP Document 20 Filed 07/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     Michael Thomas De'Armond, Jr.,                        Case No. 1:19-cv-01695-JDP
12
                                            Plaintiff, ORDER GRANTING DEFENDANT’S EX
13                                                     PARTE APPLICATION FOR EXTENSION
                    v.                                 OF TIME TO FILE MOTION OPTING OUT
14                                                     OF EARLY SETTLEMENT CONFERENCE
15   J. White,                                             ECF No. 19
16                                        Defendant.
17

18         Defendant has filed an Ex Parte Application for Extension of Time to File Motion Opting

19   Out of Early Settlement Conference. ECF No. 19. The conference is currently scheduled for

20   September 15, 2020. Having considered the application, the Court finds good cause to grant such

21   extension request.

22         Accordingly, it is hereby ordered that:

23         1. Defendant’s Ex Parte Application for Extension of Time to File Motion Opting Out of

24   Early Settlement Conference is granted; and

25         2. Defendant shall file the motion, if necessary, on or before July 21, 2020.

26
27

28
                                                       1
       Case 1:19-cv-01695-JDP Document 20 Filed 07/07/20 Page 2 of 2

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     July 7, 2020
 4                                            UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 204.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
